                                           Case 5:20-cv-06069-EJD Document 68 Filed 04/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         UNITE HERE RETIREMENT FUND, ET
                                   8     AL.,                                                Case No. 5:20-cv-06069-EJD

                                   9                    Plaintiffs,                          ORDER GRANTING PLAINTIFF’S
                                                                                             MOTION TO STAY
                                  10             v.
                                                                                             Re: Dkt. No. 60
                                  11     CITY OF SAN JOSE, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiff Unite Here Retirement Fund initiated this suit seeking a judicial determination

                                  14   that Defendant City of San Jose or Defendant Dolce San Jose (“Dolce”) is the “employer” for

                                  15   purposes of the imposition of withdrawal liability within the meaning of Section 4212(a) of

                                  16   ERISA, 29 U.S.C. § 1392(a). Pending before the Court is Plaintiff’s motion to stay the processing

                                  17   of the demand for arbitration (“Demand”) that was filed by Dolce with the American Arbitration

                                  18   Association (“AAA”). Dkt. No. 60.

                                  19          On January 20, 2021, Dolce filed an opposition to the motion to stay. Dkt. No. 62. Dolce’s

                                  20   opposition essentially restates the argument Dolce previously raised in its motion to dismiss: that

                                  21   pursuant to ERISA’s mandatory arbitration provisions, the determination of who is an “employer”

                                  22   under ERISA must be arbitrated rather than adjudicated by this Court. Dkt. No. 46. The Court

                                  23   rejected Dolce’s argument and by order dated January 28, 2021, the Court denied Dolce’s motion

                                  24   to dismiss. Dkt. No. 64.

                                  25          Inasmuch as the Court has already determined that employer status under ERISA is an

                                  26   issue for judicial determination, not arbitration, and Dolce has not presented any other issues that

                                  27   are ripe for arbitration at this stage in the proceedings, Plaintiff’s motion to stay the AAA

                                  28   Case No.: 5:20-cv-06069-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO STAY
                                                                         1
                                          Case 5:20-cv-06069-EJD Document 68 Filed 04/06/21 Page 2 of 2




                                   1   arbitration is GRANTED. The AAA arbitration is stayed pending further order of the Court.

                                   2          The April 15, 2021 hearing is vacated.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 6, 2021

                                   5                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   6                                                   United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-06069-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO STAY
                                                                         2
